Filed: April 13, 2000
IN THE SUPREME COURT OF THE STATE OF OREGON
JAMES SAGER,
Petitioner,
v.
HARDY MYERS,
Attorney General,
State of Oregon,
Respondent.
(SC S47230)
En Banc
On petition to review ballot title.
Argued and submitted March 22, 2000.
Margaret S. Olney, of Smith, Gamson, Diamond & Olney,
Portland, argued the cause and filed the petition for petitioner.
Philip Schradle, Assistant Attorney General, Salem, argued
the cause and filed the answering memorandum for respondent. 
With him on the answering memorandum were Hardy Myers, Attorney
General, and Michael D. Reynolds, Solicitor General.
PER CURIAM
Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10)
PER CURIAM
This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioner is an elector who timely submitted
written comments to the Secretary of State respecting the content
of the draft ballot title for a proposed measure designated by
the Secretary of State as Initiative Petition 115 (2000).  He
therefore is entitled to seek review of the resulting ballot
title for that measure certified by the Attorney General.  See
ORS 250.085(2) (stating that requirement).  We review the
Attorney General's certified ballot title to determine whether it
substantially complies with the requirements of ORS 250.035
(1997). (1) See ORS 250.085(5) (setting out standard of review).
We have considered each of petitioner's arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply substantially with the 
standards for such ballot titles set out in ORS 250.035(2)(a) to
(d) (1997).  Accordingly, we certify to the Secretary of State
the following ballot title:
AMENDS CONSTITUTION: PERMITS INITIATIVES CONTAINING MULTIPLE CONSTITUTIONAL AMENDMENTS; MODIFIES REVIEW, VOTING PROCEDURES
RESULT OF "YES" VOTE:  "Yes" vote permits
initiatives containing multiple constitutional
amendments; modifies review and voting procedures.
RESULT OF "NO" VOTE:  "No" vote retains ban on
initiatives containing multiple constitutional
amendments; retains current review, voting procedures.
SUMMARY:  Amends Constitution.  Currently,
Constitution cannot be amended by initiative proposals
containing multiple constitutional amendments that are
not closely related.  Measure places requirement in
Constitution for Secretary of State to review proposed
amendments for compliance with single subject and
multiple amendment requirements.  Measure permits
initiatives containing multiple amendments but requires
ballot title explaining which articles of Constitution
would be amended.  Provides for judicial review of
Secretary's determination and explanation.  Requires
ballot to allow voters to decide which articles of
Constitution would be amended by such measures.

Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).


1. The 1999 Legislature amended ORS 250.035 (1997) in
several respects.  Or Laws 1999, ch 793, § 1.  However, section 3
of that 1999 enactment provides in part:
"(1) The amendments to ORS 250.035 by section 1 of
this 1999 Act do not apply to any ballot title prepared
for:



"(a) Any initiative petition that, if filed with
the Secretary of State with the required number of
signatures of qualified electors, will be submitted to
the people at the general election held on the first
Tuesday after the first Monday in November 2000[.]"

The present proposed measure is one of those to which the 1999
act does not apply.  We therefore apply the pertinent provisions
of ORS 250.035 (1997).

Return to previous location.